Citation Nr: 0735542	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDING OF FACT

The medical evidence of record shows that the veteran's 
currently diagnosed low back disorder is related to military 
service.


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for a low back disorder as the 
Board is taking action favorable to the veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Deck logs from the U.S.S. WASP (CVS-18) show that the ship 
experienced high speed winds and 10 foot waves on September 
22, 1964.  The heavy weather conditions required the ship to 
suspend all flight operations.

A November 2001 private medical report gave an assessment of 
low back pain.  A November 2001 x-ray examination report gave 
an impression of degenerative changes of the low back.  The 
medical evidence of record shows that low back disorders have 
been consistently diagnosed since November 2001.

An April 2003 private medical report stated that the 
veteran's chronic back pain was "mostly due to 
osteoarthritis."

A February 2004 private medical report gave an assessment of 
severe osteoarthritis.  The private physician stated that

I think this does represent significant 
onset in his days in the service.  He had 
multiple traumatic injuries there 
including having his foot crushed.  He 
also was nearly thrown from a ship and 
bounced around, tethered to a railing or 
a portion of a ship while they submerged 
on an aircraft carrier and he probably 
sustained multiple joint abnormalities at 
that time[.]

A June 2004 VA outpatient medical report stated that the 
veteran's back pain was "[l]ikely due to history of failed 
surgery."

In a December 2004 VA outpatient medical report, the veteran

relate[d] again the episode of tying 
himself to the deck of his aircraft 
carrier in approx[imately] 1963 during an 
intense storm, which knocked him about.  
He relates this incident to the start of 
his back and neck pain which has gotten 
progressively worse over the [years].  
Certainly his [history] is . . . 
medically compatible with his complaints 
and conditions today.

In a May 2006 letter, a VA chiropractor stated that the 
veteran was treated for chronic low back pain for 
approximately 2 months after June 2005.  The VA chiropractor 
stated that

[o]n his evaluation of his lumbar spine 
x-rays and symptoms, it was determined 
that the majority of his pain and 
disability was coming from arthritic 
change to the lumbar spine.  These 
arthritic changes were very old and 
consistent with 40 year-old injuries to 
the spine.  These changes are more than 
likely due to injures described by [the 
veteran] while in the military service.

In the transcript of an August 2007 videoconference hearing 
before the Board, the veteran stated that while serving 
onboard the U.S.S. WASP (CVS-18), he was injured during a 
storm.  He stated that he had tied himself to an exterior 
catwalk with his belt as a safety precaution while moving to 
secure some electrical cabling.  The veteran stated that the 
ship rolled into a trough between waves and he was submerged 
underwater.  He stated that he began experiencing back pain 
one week after this incident.

The medical evidence of record shows that the veteran's 
currently diagnosed low back disorder is related to military 
service.  The veteran has stated that his back began hurting 
after he was submerged while tied to the catwalk railing of 
the U.S.S. WASP (CVS-18) by his belt during a severe storm.  
This account is corroborated by the deck logs of the U.S.S. 
WASP (CVS-18) which show that the ship experienced severe 
weather and heavy seas on the date the veteran identified.  
Furthermore, the veteran has stated that he began to 
experience back pain shortly after that incident.  Although 
the veteran's statements are not competent to establish a 
diagnosis or the etiology of his low back disorder, his 
statements are competent evidence as to what he observed and 
the symptoms he experienced.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (lay statements are competent to prove that a 
claimant exhibited certain features or symptoms of an injury 
or illness during service).  As such, the competent evidence 
shows that the veteran experienced low back pain after this 
submergence incident in military service.

In addition, the medical evidence of record shows that the 
veteran has a current diagnosis of a low back disorder and 
relates it to the in-service incident described above.  The 
February 2004 private medical report, the December 2004 VA 
outpatient medical report, and the May 2006 letter from a VA 
chiropractor all stated that the veteran's low back arthritis 
was likely related to in-service injuries, to specifically 
include the incident described above.  While these medical 
opinions were based on the veteran's statements, as noted 
above the statements themselves are competent as they do not 
relate to diagnosis or etiology.  The veteran described the 
manner in which he was physically tossed by the rough sea and 
the symptoms of back pain he subsequently experienced.  His 
statements were competent in these regards.  See Id.  As 
such, the medical opinions which relied upon these statements 
are also competent.  While the June 2004 VA outpatient 
medical report stated that the veteran's back pain was likely 
related to a failed surgery, this opinion is not consistent 
with the evidence of record.  The veteran has repeatedly 
stated that he experienced back pain long before he underwent 
back surgery.  Indeed, the entire purpose of the back surgery 
was clearly to repair a back disorder that was causing the 
veteran discomfort.  The medical evidence of record shows 
that the back surgery was a "failure" in that it did not 
decrease the amount of pain.  In addition, the supervising 
staff physician whose electronic signature was on the June 
2004 VA outpatient medical report subsequently wrote the 
December 2004 VA outpatient medical report which stated that 
the veteran's history of in-service injury was "medically 
compatible with his complaints and conditions today."  As 
such, the June 2004 VA outpatient medical report holds less 
probative value than the February 2004 private medical 
report, the December 2004 VA outpatient medical report, and 
the May 2006 letter from a VA chiropractor.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's low back disorder is related 
to military service and therefore, service connection for a 
low back disorder is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


